DETAILED ACTION
	This action is responsive to 12/05/2021.
	Claims 1-19 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,195,458 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the aforementioned patent anticipate the claims in the instant application and, therefore, a patent to the claims in the instant application would improperly extend the right to exclude granted by a patent to the claims in the instant application should the instant application issue as a patent. The claims are compared with each other in the following:
Claim Set A: US Patent 11,195,458 B2
Claim Set B: US Application 17/542,472
1. A light source driving circuit, comprising:  a plurality of sub-driving circuits, configured to supply a plurality of driving currents to drive a first group of light sources to emit light to form a first pixel on a display medium,
1. A light source driving circuit, comprising: a plurality of sub-driving circuits, configured to supply a plurality of driving currents to drive a first group of light sources to emit light to form a first pixel on a display medium; and
wherein a quantity of the sub-driving circuits is corresponding to a first data resolution of pixel data of the first pixel;
5. The light source driving circuit of claim 4, … wherein a quantity of the sub-driving circuits is corresponding to a first data resolution of pixel data of the first pixel, …
a plurality of latch circuits, wherein each of the latch circuits is configured to store a different bit of the pixel data of the first pixel; and
2. The light source driving circuit of claim 1, further comprising: a plurality of latch circuits wherein each of the latch circuits is configured to store a different bit of the pixel data of the first pixel,
a plurality of first switching circuits, respectively coupled to the plurality of sub-driving circuits and configured to control the plurality of sub-driving circuits to supply the driving currents to the first group of light sources according to the pixel data,
a plurality of first switching circuits, respectively coupled to the plurality of sub-driving circuits and configured to control the plurality of sub-driving circuits to supply the driving currents to the first group of light sources according to pixel data,
wherein a current value of each of the plurality of driving currents is corresponding to a bit order of a respective bit of the pixel data.
wherein a current value of each of the plurality of driving currents is corresponding to a bit order of a respective bit of the pixel data.
2. The light source driving circuit of claim 1, wherein each of the latch circuits is configured to store at least two bit values of a same bit position with respect to at least two pixels on the display medium.
2. The light source driving circuit of claim 1, … wherein each of the latch circuits is configured to store at least two bit values of a same bit position with respect to at least two pixels on the display medium.  
3. The light source driving circuit of claim 2, further comprising: a plurality of multiplexers, wherein each of the multiplexers is coupled to one of the latch circuits and one of the first switching circuits and is configured to time-divisionally output the at least two bit values stored in the one of the latch circuits to control the one of the first
switching circuits.
3. The light source driving circuit of claim 2, further comprising: a plurality of multiplexers, wherein each of the multiplexers is coupled to one of the latch circuits and one of the first switching circuits and is configured to time-divisionally output the at least two bit values stored in the one of the latch circuits to control the one of the first switching circuits.
4. The light source driving circuit of claim 1, wherein each of the sub-driving circuits comprises: a bias current generating circuit, configured to generate a reference current, wherein a value of the reference
current is configured according to the bit order of the pixel data; and
4. The light source driving circuit of claim 2, wherein each of the sub-driving circuits comprises: a bias current generating circuit, configured to generate a reference current, wherein a value of the reference current is configured according to the bit order of the pixel data; and
a current mirror circuit, configured to generate a plurality of output currents to respectively drive a second group of light sources, wherein one of the output currents is a first driving current of the driving currents that is to drive a light source of the first group of light sources.
a current mirror circuit, configured to generate a plurality of output currents to respectively drive a second group of light sources, wherein one of the output currents is a first driving current of the driving currents that is to drive a light source of the first group of light sources.  
5. The light source driving circuit of claim 4, further comprising: at least one additional sub-driving circuit, configured to supply at least one additional driving current; and
5. The light source driving circuit of claim 4, further comprising: at least one additional sub-driving circuit, configured to supply at least one additional driving current; and
a current summation circuit, coupled to the at least one additional sub-driving circuit and at least one light source of the first group of light sources, configured to
transmit the at least one additional driving current to the at least one light source,
a current summation circuit, coupled to the at least one additional sub-driving circuit and at least one light source of the first group of light sources, configured to transmit the at least one additional driving current to the at least one light source,
wherein a total quantity of the sub-driving circuits and the at least one additional sub-driving circuits is corresponding to a second data resolution that is greater than the first data resolution.
…  and a total quantity of the sub-driving circuits and the at least one additional sub-driving circuits is corresponding to a second data resolution that is greater than the first data resolution.
6. The light source driving circuit of claim 5, wherein the current summation circuit comprises: at least one first switch, coupled between the at least one
additional sub-driving circuit and the at least one light source of the first group of light sources, configured to transmit the at least one additional driving currents to
the at least one light source.
6. The light source driving circuit of claim 5, wherein the current summation circuit comprises: at least one first switch, coupled between the at least one additional sub-driving circuit and the at least one light source of the first group of light sources, configured to transmit the at least one additional driving currents to the at least one light source.  
7. The light source driving circuit of claim 6, further comprising: a controller, coupled to the at least one first switch, and configured to generate a control signal to control switching operation of the at least one first switch.
7. The light source driving circuit of claim 6, further comprising: a controller, coupled to the at least one first switch, and configured to generate a control signal to control switching operation of the at least one first switch.
8. The light source driving circuit of claim 4, wherein the bias current generating circuit in each of the sub-driving circuits corresponds to one of the latch circuits, the bias current generating circuit is configured to generate a first reference current which is applied in a first display frame and the corresponding one of the latch circuits is configured to store a bit value of a first bit position of the pixel data in the first display frame; and the bias current generating circuit is configured to generate a second reference current which is applied in a
second display frame and the corresponding one of the latch circuits is configured to store a bit value of a second bit position of the pixel data in the second
display frame.
10. The light source driving circuit of claim 4, wherein the bias current generating circuit in each of the sub-driving circuits corresponds to one of the latch circuits, the bias current generating circuit is configured to generate a first reference current which is applied in a first display frame and the corresponding one of the latch circuits is configured to store a bit value of a first bit position of the pixel data in the first display frame; and the bias current generating circuit is configured to generate a second reference current which is applied in a second display frame and the corresponding one of the latch circuits is configured to store a bit value of a second bit position of the pixel data in the second display frame.
9. The light source driving circuit of claim 1, further comprising: a current transferring circuit, coupled to a first number of the plurality of latch circuits and coupled to a first number of the plurality of sub-driving circuits and
configured to transfer a first number of driving currents among the driving currents output from the corresponding
first number of sub-driving circuits to the first group of light sources. 
8. The light source driving circuit of claim 2, further comprising: a current transferring circuit, coupled to a first number of the plurality of latch circuits and coupled to a first number of the plurality of sub-driving circuits and configured to transfer a first number of driving currents among the driving currents output from the corresponding first number of sub-driving circuits to the first group of light sources.
10. The light source driving circuit of claim 9, wherein the current transferring circuit comprises a plurality of switches
which are controlled according to some of bits of the pixel data stored in corresponding latch circuits.
9. The light source driving circuit of claim 8, wherein the current transferring circuit comprises a plurality of switches which are controlled according to some of bits of the pixel data stored in corresponding latch circuits.
11. The light source driving circuit of claim 1, wherein the sub-driving circuits drives the first group of light sources in
a time-divisional manner to emit lights so as to form the first pixel on the display medium by visual persistence.
11. The light source driving circuit of claim 1, wherein the sub-driving circuits drives the first group of light sources in a time-divisional manner to emit lights so as to form the first pixel on the display medium by visual persistence.  
12. A driving method adapted for a driving circuit comprising a plurality of sub-driving circuits, a plurality of latch circuits and a plurality of first switching circuits, the driving method comprising:
12. A driving method adapted for a driving circuit comprising a plurality of sub-driving circuits, and a plurality of first switching circuits, the driving method comprising:
supplying, by the plurality of sub-driving circuits, a plurality of driving currents to drive a first group of light sources to emit light to form a first pixel on a display medium,
supplying, by the plurality of sub-driving circuits, a plurality of driving currents to drive a first group of light sources to emit light to form a first pixel on a display medium;
wherein a quantity of the sub-driving circuits is corresponding to a first data resolution of pixel data of the first pixel;
16. The method of claim of claim 12, … wherein a quantity of the sub-driving circuits is corresponding to a first data resolution of pixel data of the first pixel, … 
storing, by each of the plurality of latch circuits a different bit of the pixel data of the first pixel in a plurality of latch circuits of the driving circuit;
13. The method of claim 12, further comprising: storing, by each of the plurality of latch circuits, a different bit of the pixel data of the first pixel in a plurality of latch circuits of the driving circuit,
controlling, by the plurality of first switching circuits, the plurality of sub-driving circuits to supply the driving
currents to the first group of light sources according to the pixel data,
controlling, by the plurality of first switching circuits, the plurality of sub-driving circuits to supply the driving currents to the first group of light sources according to pixel data,
wherein a current value of each of the plurality of driving currents is corresponding to a bit order of a respective bit of the pixel data.
wherein a current value of each of the plurality of driving currents is corresponding to a bit order of a respective bit of the pixel data.  
13. The method of claim 12, wherein storing the different bit of the pixel data of the first pixel in the plurality of latch circuits of the driving circuit comprises:
storing at least two bit values of a same bit position with respect to at least two pixels on the display medium.
13. The method of claim 12, … wherein storing the different bit of the pixel data of the first pixel in the plurality of latch circuits of the driving circuit comprises: storing at least two bit values of a same bit position with respect to at least two pixels on the display medium.  
14. The method of claim 13, further comprising: outputting, by a plurality of multiplexers of the driving circuit, the at least two bit values stored in the latch
circuits to control the one of the first switching circuits.
14. The method of claim 13, further comprising: outputting, by a plurality of multiplexers of the driving circuit, the at least two bit values stored in the latch circuits to control the one of the first switching circuits.
15. The method of claim 12, further comprising: generating a reference current according to the bit order of pixel data; and generating a plurality of output currents to respectively drive a second group of light sources, wherein one of the output currents is a first driving current of the driving currents that is to drive a light source of the first group of light sources.
15. The method of claim 13, further comprising: generating a reference current according to the bit order of pixel data; and generating a plurality of output currents to respectively drive a second group of light sources, wherein one of the output currents is a first driving current of the driving currents that is to drive a light source of the first group of light sources.  
16. The method of claim of claim 12, further comprising: supplying, by at least one additional sub-driving circuit of the driving circuit, at least one additional driving current; and
16. The method of claim of claim 12, further comprising: supplying, by at least one additional sub-driving circuit of the driving circuit, at least one additional driving current; and
transmitting, by a current summation circuit of the driving circuit, the at least one additional driving currents to at least one light source, wherein a total quantity of the sub-driving circuits and the at least one additional sub-driving circuits is corresponding to a second data resolution that is greater than the first data resolution.
transmitting, by a current summation circuit of the driving circuit, the at least one additional driving currents to at least one light source, … and a total quantity of the sub-driving circuits and the at least one additional sub-driving circuits is corresponding to a second data resolution that is greater than the first data resolution.
17. The method of claim 12, further comprising: transferring, by a current transferring circuit of the driving circuit, a first number of driving currents among the driving currents output from the corresponding first part of sub-driving circuits to the first group of light sources,
wherein the current transferring circuit is coupled to a first part of the plurality of latch circuits and coupled to a first part of the plurality of sub-driving circuits.
17. The method of claim 13, further comprising: transferring, by a current transferring circuit of the driving circuit, a first number of driving currents among the driving currents output from the corresponding first part of sub-driving circuits to the first group of light sources, wherein the current transferring circuit is coupled to a first part of the plurality of latch circuits and coupled to a first part of the plurality of sub-driving circuits.    
18. The method of claim 17, further comprising: controlling a plurality of switches of the current transferring circuit according to some of bits of the pixel data
store in corresponding latch circuits.
18. The method of claim 17, further comprising: controlling a plurality of switches of the current transferring circuit according to some of bits of the pixel data store in corresponding latch circuits.  
19. The method of claim 12, further comprising: scrolling a bit position of the pixel data stored in each of the latch circuits and scrolling a reference current
generated by the bias circuit of each of the sub-driving circuits in each display frame,
19. The method of claim 13, further comprising: scrolling a bit position of the pixel data stored in each of the latch circuits and scrolling a reference current generated by the bias circuit of each of the sub-driving circuits in each display frame,
Wherein a first reference current is generated by the bias current generating circuit and is applied in a first display frame and a bit value of a first bit position of the pixel data is stored in the corresponding one of the latch circuits in the first frame, and a second reference current is generated by the bias current generating circuit and is applied in a second display frame and a bit value of a
second bit position of the pixel data is stored by the corresponding one of the latch circuits in the second display frame.
wherein a first reference current is generated by the bias current generating circuit and is applied in a first display frame and a bit value of a first bit position of the pixel data is stored in the corresponding one of the latch circuits in the first frame, and a second reference current is generated by the bias current generating circuit and is applied in a second display frame and a bit value of a second bit position of the pixel data is stored by the corresponding one of the latch circuits in the second display frame.

It is clear that all the elements of the claims in the instant application are found in the claims of the aforementioned patent, the difference being that the aforementioned patent includes many more elements and is therefore more specific. Therefore, the invention in the aforementioned patent is in effect a “species” of the generic invention in the instant application. It has been held that a generic invention is “anticipated” by the “species” (see In re Goodman, 29 USPQ2d 2020 (fed. Cir. 1993)), since a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus (see MPEP 804(II)(B)(1)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627